Citation Nr: 0029915	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral nuclear 
sclerosing cataracts and posterior subcapsular cataracts as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service with the United States Navy 
from October 1941 to February 1947, and active service with 
the United States Army from June 1950 to June 1968.  These 
service dates have not been verified as correct.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied claims for service connection 
for growth on the lung as well as claims for service 
connection for a heart condition, a tremor condition and 
bilateral eye condition as a result of exposure to ionizing 
radiation.  During his appearance before the RO in February 
1999, the appellant consented to the withdrawal of his claims 
for service connection for growth on the lung, a heart 
condition and a tremor condition.  The Board will proceed 
accordingly.  See 38 C.F.R. § 20.204 (1999) (a Substantive 
Appeal may be withdrawn at any time before the Board 
promulgates a decision provided that the claimant has 
provided written consent).  See generally Tomlin v. Brown, 5 
Vet.App. 355, 357-58 (1993)(an oral statement at an RO 
hearing, when later reduced to writing in transcript, may 
operate as the functional equivalent of a "written 
communication").


REMAND

The appellant contends that his bilateral eye disorder, post- 
operative cataract removal, results from his claimed exposure 
to ionizing radiation in service.  In support of his claim, 
he has submitted a May 1994 ophthalmology report from S.L.H., 
M.D., P.C., which reflects diagnoses of bilateral nuclear 
sclerosing cataracts (2+ NS OU) and bilateral posterior 
subcapsular cataracts (3+ PSC OD and 4+ PSC OS).  The Board 
notes that posterior subcapsular cataracts are listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xvi).  As 
such, VA has a statutory duty to determine the appellant's 
radiation exposure and dose.  38 C.F.R. § 3.311(a) (1999).

According to his statements and testimony of record, the 
appellant contends that he entered the cities of Hiroshima 
and Nagasaki approximately 10 days following the detonation 
of atomic bombs as part of an inspection group from the USS 
Mount McKinley.  He stayed about 1/2 day in each city 
collecting samples and observing the destruction without any 
protective gear.  He next contends that he witnessed two 
nuclear explosions while stationed in the Bikini Atoll in 
1946.  He witnessed a surface burst from an approximate 
distance of 7 nautical miles from ground zero on the deck of 
the USS Mount McKinley.  He also witnessed a subsurface burst 
from an approximate distance of 5 nautical miles while aboard 
the same ship.  He finally contends that he was exposed to 
gamma radiation while serving as an atomic weapons instructor 
for the Davy Crockett System.

On remand, the RO should first obtain the appellant's service 
personnel records, to include his Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), and verify his 
exact dates of active service.  Thereafter, the RO should 
obtain the appellant's dose data for his claimed 
participation in the occupation of Hiroshima and Nagasaki 
under 38 C.F.R. § 3.311(a)(2)(ii), his claimed participation 
in atmospheric nuclear weapons testing under 38 C.F.R. 
§ 3.311(a)(2)(i), and his claimed "other exposure" to 
radiation under 38 C.F.R. § 3.311(a)(2)(iii).  If his 
exposure to ionizing radiation is confirmed, the RO should 
conduct further development of the claim pursuant to 
38 C.F.R. § 3.311(c).

Additionally, during his appearance before the undersigned in 
September 2000, the appellant testified to a statement 
offered by his physician that indicated that his eye problem 
"could have been from the exposure to radiation."  The RO 
should notify the appellant that he may submit a direct 
statement from this physician regarding the causal link 
between his eye problems and his exposure to ionizing 
radiation.  See Sutton v. Brown, 9 Vet. App. 553, 570 (1996).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's current 
private and VA clinical records, both inpatient 
and outpatient, and associate those records with 
the claims folder.

2.  The RO inform the appellant that he may submit 
a direct opinion from his physician regarding the 
causal link between his eye problems and his 
exposure to ionizing radiation.  This opinion, if 
provided, should be associated with the claims 
file.

3.  The RO should obtain the appellant's service 
personnel records, to include his DD Form 1141 if 
maintained, and verify his exact dates of active 
service.  Thereafter, the RO should submit a 
summary of the appellant's claimed exposure to 
radiation and all supporting documents to the 
appropriate agencies to obtain his dose data for 
his claimed participation in the occupation of 
Hiroshima and Nagasaki under 38 C.F.R. 
§ 3.311(a)(2)(ii), his claimed participation in 
atmospheric nuclear weapons testing under 
38 C.F.R. § 3.311(a)(2)(i), and his claimed 
"other exposure" to radiation under 38 C.F.R. 
§ 3.311(a)(2)(iii).

4.  Thereafter, the RO should make a determination 
whether the appellant was exposed to ionizing 
radiation in service.  If the appellant was 
exposed to ionizing radiation in service, the RO 
should conduct further development of the claim 
pursuant to 38 C.F.R. § 3.311(c).

5.  When all appropriate development has been 
completed, the RO should readjudicate the claim 
for service connection for bilateral nuclear 
sclerosing cataracts and posterior subcapsular 
cataracts as a result of exposure to ionizing 
radiation with consideration of all the evidence 
of record.  If the determination made remains 
unfavorable, the appellant and his representative 
should be furnished with a Supplemental Statement 
of the Case and be given the opportunity to 
respond thereto.  Thereafter, subject to current 
appellate procedures, the case should be returned 
to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



